386 F.2d 835
John DEL PESCHIOv.Camille DEL PESCHIO, Appellant.
No. 16588.
United States Court of Appeals Third Circuit.
Submitted on Briefs Nov. 22, 1967.Decided Dec. 12, 1967.

Joseph P. Winberry, Rutherford, N.J., for appellant.
Dr. John Del Peschio, pro se.
Before HASTIE, FREEDMAN and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
In deciding the appeal in this case, this court reviewed the district court's denial of alimony to the wife and affirmed that action, ruling 'that the district court did not abuse its discretion in refusing the defendant an award of alimony'.  Del Peschio v. Del Peschio, 1966, 356 F.2d 402, 406.  Subsequently, in an order of February 21, 1966, denying a motion for rehearing, we included language permitting 'the district court to entertain, in its discretion, a petition by the defendant for reconsideration of her application for alimony'.  This may well have been within the district court's power even without express authorization.  See 16 V.I.C. 110.  In any event, such a petition was filed and was denied by the district court without hearing.  This appeal followed.


2
Our examination of the petition satisfies us that the wife-petitioner did not specify any new facts which she had discovered and desired to prove as indicating a change of circumstances or any relevant new considerations calculated to induce a new ruling contrary to the original denial of alimony.


3
In these circumstances, the district court was no more obligated to give reasons for denying rehearing than is this court when it denies a petition to reconsider one of its decisions.  However, in so deciding we do not even now purport to foreclose the wife from filing in the district court at any time a petition for the allowance of alimony which shall clearly set out the new matter upon which she relies and upon which she is entitled to a hearing.


4
The judgment will be affirmed.